 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANGELA FARMER,                                      Case No. 1:18-cv-00009-DAD-SAB

12                  Plaintiff,                           ORDER RE STIPULATION TO AMEND
                                                         SCHEDULING ORDER
13           v.
                                                         (ECF Nos. 27, 28)
14   COUNTY OF CALAVERAS, et al.,

15                  Defendants.

16

17          Plaintiff Angela Farmer filed this civil rights action pursuant to 42 U.S.C. § 1983 against

18 Defendants County of Calaveras and Heather Gordon. On July 12, 2018, the Court issued a

19 scheduling order setting pretrial deadlines and the trial date for this action. (ECF No. 27.) On
20 February 7, 2019, the parties filed a stipulation to amend the deadline for the initial disclosure of

21 experts, leaving all other aspects of the scheduling order unchanged. (ECF No. 28.) The Court

22 finds good cause to grant the modification.

23          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the July 12,

24 2018 scheduling order (ECF No. 27) is amended as follows:

25          1.      Initial Expert Disclosure Deadline: May 1, 2019;

26          2.      All other dates and aspects of the July 12, 2018 scheduling order shall remain in

27                  effect; and

28 ///


                                                     1
 1          3.      The parties are advised that no further modifications to the scheduling order will

 2                  be granted absent a showing of good cause. However, the parties are free to

 3                  contact Courtroom Clerk Mamie Hernandez for an informal discussion with the

 4                  Court should additional amendments to the scheduling order need to be made.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        February 12, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
